Citation Nr: 0124303	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision in which 
the RO determined that the veteran had submitted new and 
material evidence to reopen claim of entitlement to service 
connection for PTSD and denied entitlement on the merits.  
The veteran filed a notice of disagreement in July 1999, and 
a statement of the case (SOC) was issued in September 1999.  
The veteran submitted a substantive appeal in November 1999, 
with a Board hearing requested.  The veteran submitted a 
written withdrawal of his hearing request in November 1999.


FINDINGS OF FACT

1.  In July 1996, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  

2.  Evidence received since the July 1996 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision is the final disallowance of 
the claim for entitlement to service connection for PTSD of 
record.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been presented to reopen 
the previously denied claim for entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 5103, 5103A, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  (The Board observes that the RO's decision was 
silent as to the determination of presentment of new and 
material evidence, but the RO in effect reopened the claim.).  
The Board must review all of the evidence submitted since the 
last final disallowance in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  "New and material" evidence is relevant 
evidence that has not been previously submitted, which is 
neither cumulative nor redundant and, by itself or in 
connection with other evidence of record, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In determining whether 
newly proffered evidence is material, the credibility of the 
evidence is presumed for the limited purpose of ascertaining 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
July 1996 Board decision that denied entitlement to service 
connection for PTSD.  The July 1996 Board decision is the 
final disallowance of the claim of record.  38 U.S.C.A. 
§ 7104(b).

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD 
and that further case development is warranted (as outlined 
in the REMAND portion of this decision).  Since the Board's 
July 1996 denial, much evidence has been submitted, including 
a lay statement from the veteran's former first sergeant, E. 
Haney, describing an attack upon the veteran's company on May 
21, 1969, while located at "LZ White."  Also of record 
subsequent to the Board decision is a February 1997 United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) response indicating that an attack the veteran's 
company on May 21, 1969, was not documented.  However, 
morning reports indicated the veteran's assigned unit was 
attacked and sustained casualties and injuries on March 21, 
1969, at location called Landing Zone (LZ) White. 

The veteran alleged additional in-service stressors in a 
February 1997 statement.  In that statement, the veteran 
recalled incidents of combat in April or May of 1968, and the 
injury of fellow soldier Lonnie Baxter.  He also recalled an 
incident of combat in December 1968 or January 1969, at LZ 
White, and the resulting loss of two fellow soldiers, named 
Lee and "PeeWee."  

In August 1998, two forensic evaluations were submitted.  The 
medical opinions were provided by R. Reister, Ph.D., and M. 
Ryans, M.D., who both diagnosed PTSD related to the veteran's 
service in June 1995 and August 1995, respectively.  Both 
evaluations were based on, inter alia, interviews with the 
veteran and a March 1993 VA examination diagnosing PTSD.  
During the interviews, the veteran related no additional in-
service stressors or incidents of service to those previously 
reviewed by the Board in July 1996.

The Board finds the two forensic evaluations are cumulative 
of evidence previously submitted.  Medical opinions relying 
on history related by the veteran, which had been previously 
considered and rejected in a prior final decision, have no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993), 
followed in Elkins v. Brown, 5 Vet. App. 474 (1993) 
("Appellant's factual contentions have been considered 
previously by the RO and BVA, and they cannot be accepted as 
'new and material' evidence simply because they now form the 
basis of medical opinion.").  Furthermore, the evaluations 
reach the same diagnostic conclusion regarding PTSD that was 
reached in a previously rejected psychiatric report based on 
the same observations.  See Smith v. West, 12 Vet. App. 312 
(1999).  Such evidence is cumulative and therefore not 
"new" for purposes of reopening.  38 C.F.R. § 3.156(a); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 326 (1999).  

By similar reasoning, the Board finds the newly submitted 
"buddy" statement and USASCRUR report are also cumulative, 
as the Board acknowledged that the veteran was likely engaged 
in combat with the enemy, based on his award of the Combat 
Infantryman Badge (CIB).  Even if considered "new" for 
purposes of reopening, such evidence does not relate to the 
veteran's previously claimed in-service stressors, and is not 
"material."  38 C.F.R. § 3.156(a).

However, the Board finds the newly submitted veteran's 
statements regarding experiences in service do comprise "new 
and material" evidence for purposes of reopening.  Id.  The 
veteran's February 1997 statement was neither cumulative nor 
redundant as he identified several in-service stressors and 
information not previously before the Board.  Id.  (It is 
noted that in the July 1996 decision, the Board rejected the 
veteran's lay statements of record at that time regarding the 
occurrence of claimed PTSD stressors as not credible.)  
Furthermore, assuming credibility for the limited purpose of 
ascertaining materiality, the veteran's lay statements 
regarding in-service stressors may establish their 
occurrence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Such evidence is "material" and of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).  An ultimate credibility 
determination is made properly only after reopening.  See 
Hadsell v. Brown, 4 Vet. App. 208 (1993).


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for PTSD has been submitted.  
Accordingly, to this extent, the appeal is granted.


REMAND

Additional development action is required for compliance with 
the notice and duty to assist provisions contained in the 
Veteran Claims Assistance Act of 2000.  During the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001); see also the 
implementing regulations at 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

In this regard, the Board notes that the veteran's 
representative submitted a copy of a May 1994 Social Security 
Administration (SSA) decision which determined the veteran 
"disabled" under SSA regulations as a result of, inter 
alia, PTSD.  The RO should make proper inquiry and request 
the underlying medical records used as a basis to grant 
Social Security disability benefits, as such records may be 
pertinent to the veteran's claim.  See 66 Fed. Reg. 45,620, 
45, 631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)); Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992) (VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's determination of 
unemployability for SSA purposes).  

In addition, a request for information from the Salem VA 
Medical Center (VAMC) indicated that the veteran may have 
been admitted for treatment in July 1978.  Complete treatment 
records should be obtained from the Salem VAMC.  38 U.S.C.A. 
§ 5103(A)(c)(2); 66 Fed. Reg. 45,620, 45, 631 (to be codified 
at 38 C.F.R. § 3.159(c)(2)); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA has constructive notice of 
documents which are generated by VA, within its control).

Furthermore, the Board notes that the veteran was 
involuntarily hospitalized for treatment in July 1974 at the 
Western State Hospital, in Staunton, Virginia.  An attempt 
should be made to obtain these treatment records.  
66 Fed. Reg. 45,620, 45, 630 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).  The veteran also indicated that he received 
medical treatment for a psychiatric condition while 
incarcerated at the Staunton Correctional Center and the 
Brunswick Correctional Center; and from Dr. St. Clair at the 
Central State Hospital.  These records should also be 
obtained.  Id.

The Board notes that the RO did not complete its attempt to 
verify the veteran's reported engagement in combat and 
stressor incidents, although the veteran provided additional 
stressor information in a February 1997 statement.  The RO 
should attempt to verify the veteran's engagement in combat 
and claimed in-service stressors.  The Board notes the 
following provision of 38 C.F.R. § 3.304(f):  

If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) (West 1991).

The RO is reminded that 38 C.F.R. § 3.304(f) (1996) 
("service connection for PTSD requires a clear diagnosis of 
the condition") was amended during the pendency of the claim 
by 64 Fed. Reg. 32,807 (1999) (effective March 7, 1997).  The 
amended version of the regulation no longer requires evidence 
of a "clear diagnosis" and adopts the criteria set out in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) for diagnosing PTSD.  See 38 C.F.R. 
§ 3.304(f) (2000) ("service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
[DSM-IV].").  When a regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 and 
the implementing regulations are fully 
complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for service connection for PTSD, in 
particular, supporting evidence 
concerning in-service stressors and 
medical evidence demonstrating that the 
claimed in-service stressors are related 
to his current psychiatric disorder.  The 
veteran should be asked to indicate the 
names and addresses of all medical 
providers from whom he has sought 
treatment for PTSD in recent years, and 
he should be advised that he may submit 
an additional "buddy" statement from E. 
Haney.  The RO should obtain all records 
identified and not previously acquired, 
to include records from the Salem VAMC, 
Western State Hospital, Central State 
Hospital, and any relevant medical 
records from the Staunton Correctional 
Center and/or the Brunswick Correctional 
Center.

3.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
used by that agency with respect to the 
veteran's award of SSA disability 
benefits.  All attempts to secure these 
records must be documented, and any 
records received should be associated in 
the claims folder.

4.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stressors 
that resulted in his claimed PTSD.  This 
should include dates and circumstances of 
incident(s), unit to which he was 
assigned at the time of incident(s), 
exact location of incident(s), proximity 
to the alleged stressor, whether there 
were casualties from the veteran's unit, 
and name(s) and hometowns of any 
casualties and/or injured (if known).  
The RO should prepare a summary of all 
claimed stressors (excluding stressors 
for which morning reports have already 
been obtained) and incidents of combat.  
This summary should include the following 
stressors identified by the veteran in 
his February 1997 statement:

I.  Heavy casualties in April or 
May of 1968 and the injury of 
Lonnie Baxter.

II.  Attack in December 1968 or 
January 1969 at LZ White, and the 
loss of a Tennessean soldier and 
another soldier whose first name 
was Lee and who was a sergeant from 
Hawaii.

III.  The injury of Captain Folsom 
due to a landmine.  The injury of 
Larry Jefferson due to the same 
landmine.

This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
with a request to provide any information 
that may corroborate the veteran's 
alleged stressor(s).  If this 
organization is unable to research the 
type of stressor involved in this case, 
it should be so noted in the record.

5.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
the RO should so state that fact in its 
report.  Such report is to be added to 
the claims folder.

6.  After associating with the claims 
folder all documents pursuant to the 
development requested above and if the 
presence of a stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination by a panel of 
two psychiatrists to determine whether 
he has PTSD due to an independently 
confirmed stressor(s).  It is imperative 
that the physicians designated to 
examine the veteran review the evidence 
in the claims folder, to include a 
complete copy of this REMAND.  Such 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing and PTSD sub-
scales, must also be accomplished if 
deemed warranted by the examiners.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiners review and comment on the 
following:

I.  The August 1995 forensic 
evaluation provided by M. Ryans, 
M.D.

II.  The June 1995 forensic 
evaluation provided by R. Reister, 
Ph.D.

III.  The conflicting March 1993 VA 
examination results of M. 
Gorbatenko, M.D., and M. Ozerengin, 
M.D., and the June 1993 opinion of 
VA specialist D. Short, M.D.

It is further requested that the 
psychiatric examiners offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not attributable 
to a verified in-service event?  

Use by the examiners of the 
italicized standard of proof in 
formulating a response is requested.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



